UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8119


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JERRICK LAMONT RORIE, a/k/a Duwop,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:08-cr-00367-TLW-3)


Submitted:   March 26, 2013                 Decided:   March 28, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerrick Lamont Rorie, Appellant Pro Se. Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina;
Stanley D. Ragsdale, Assistant United States Attorney, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jerrick    Lamont    Rorie       seeks   to   appeal    the    district

court’s   order   denying     his   motion     to    vacate,      set    aside,   or

correct sentence filed pursuant to 28 U.S.C. § 2255 (2006).                       We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

           The district court’s order was entered on the docket

on   November   23,   2010.     The     notice      of   appeal    was    filed   on

November 30, 2012.     Because Rorie failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                         DISMISSED



                                        2